1    Marc Voisenat (CSB# 170935)
     2329A Eagle Avenue
2    Alameda, Ca. 94501
     Tel: (510) 263-8664
3    Fax: (510) 272-9158
4    Attorney for Debtor
     Benjamin S. Sison
5

6

7

8                                         United States Bankruptcy Court

9                                          Northern District of California

10   In re:                                                      Case No.: 19-30881
11
     Benjamin S. Sison                                          R.S. No. RS-001
12                        Debtor.                                Chapter 13
13
                                                                 OPPOSITION TO MOTION FOR
14
                                                                 RELIEF FROM THE AUTOMATIC
                                                                 STAY AND FOR IN REM RELIEF
15                                                               PURSUANT TO 11 U.S.C. 362(d)(4)

16                                                               Date: September 19, 2019
                                                                 Time: 1:00 p.m.
17                                                               Crtrm: 19

18
      1.           Introduction:
19
                   Movant seeks relief under §362(d)(1) and (d)(4). The debtor filed this case pro se and
20
     just retained counsel late last week. The debtor owns multiple real properties with sufficient
21
     equity to protect the movant. In addition, the debtor has offered to make the ongoing mortgage
22
     payments.
23
      2.        Argument:
24
              a.          Standards for Stay Relief
25




                                                          -1-
             The Bankruptcy Code provides a procedure by which a creditor can seek relief from the
1
     continuation of the stay against his claim under 11 U.S.C. § 362(d).
2
     (d) On request of a party in interest and after notice and a hearing, the court shall grant relief
3
     from the stay provided under subsection (a) of this section, such as by terminating, annulling,
4
     modifying, or conditioning such stay—
5
     (1) for cause, including the lack of adequate protection of an interest in property of such party
6
     in interest;
7
     (2) with respect to a stay of an act against property under subsection (a) of this section, if--
8
             (A) the debtor does not have an equity in such property; and
9
             (B) such property is not necessary to an effective reorganization;
10
             While the term "adequate protection" is not defined in the Code, 11 U.S.C. § 361 sets
11
     forth three non-exclusive examples of what may constitute adequate protection: 1) periodic
12
     cash payments equivalent to decrease in value, 2) an additional or replacement lien on other
13
     property, or 3) other relief that provides the indubitable equivalent. In re Mellor, 734 F.2d
14
     1396, 1400 (9th Cir. 1984)
15
             Under the Bankruptcy Code, the burden of proof in stay litigation is governed by 11
16
     U.S.C. §362(g), which provides:
17
             “(g) In any hearing under subsection (d) or (e) of this section concerning relief from the
18
     stay of any act under subsection (a) of this section --
19
             (1) the party requesting such relief has the burden of proof on the issue of the debtor's
20
     equity in property; and
21
             (2) the party opposing such relief has the burden of proof on all other issues. In re Kim,
22
     71 B.R. 1011 (Bankr. C.D. Cal. 1987)” U.S.C. §362(g)
23
             A creditor seeking relief from the automatic stay has the burden of producing evidence
24
     to make a prima facie case that the creditor is entitled to relief from stay. Id. at 1011
25




                                                     -2-
     Movant alleges cause exists to lift the automatic stay. §362(d)(1). Because there is no clear
1
     definition of what constitutes "cause," discretionary relief from the stay must be determined on a
2
     case by case basis. In re Mac Donald, 755 F.2d 715, 717 (9th Cir. 1985). In this case, no
3
     particular cause is alleged other than the filing of the previous bankruptcy case and the instant
4
     bankruptcy. The Ninth Circuit has set fourth several factors that may be considered in deciding
5
     whether to grant relief, for cause, from an automatic stay. Those factors include:
6
     1. Number of filings;
7
     2. Whether, in a repeat filing case, the circumstances indicate an intention to delay and hinder
8
     creditors;
9
     3. A weighing of the extent of prejudice to creditors or third parties if the stay relief is not made
10
     retroactive . . . ;
11
     4. The Debtor's overall good faith (totality of circumstances test);
12
     5. Whether creditors knew of stay but nonetheless took action, thus compounding the problem;
13
     6. Whether the debtor has complied, and is otherwise complying, with the Bankruptcy Code and
14
     Rules;
15
     7. The relative ease of restoring parties to the status quo ante;
16
     8. The costs of annulment to debtors and creditors;
17
     9. How quickly creditors moved for annulment, or how quickly debtors moved to set aside the
18
     sale or violative conduct;
19
     10. Whether, after learning of the bankruptcy, creditors proceeded to take steps in continued
20
     violation of the stay, or whether they moved expeditiously to gain relief;
21
     11. Whether annulment of the stay will cause irreparable injury to the debtor;
22
     12. Whether stay relief will promote judicial economy or other efficiencies. In re Howell, No.
23
     SACV15-1883-CAS, 2016 U.S. Dist. LEXIS 178918, at 17-18 (C.D. Cal. Dec. 22, 2016)
24
               Here, the relief from stay cover sheet does not allege any post-petition defaults.
25




                                                       -3-
      Further, debtor, through his current counsel, have offered to tender the September payment but
1
      the movant has not provided the requested information. This is a second filing, however the
2
      previous filing resulted in a confirmed plan. The alleged failure to obtain credit counseling pre-
3
      petition has been resolved.
4
            b.      Movant is Adequately Protected
5
            Although the existence of an equity cushion as a method of adequate protection is not
6
     specifically mentioned in §361, it is the classic form of protection for a secured debt justifying
7
     the restraint of lien enforcement by a bankruptcy court. In re Mellor734 F.2d 1396 Id. An equity
8
     cushion is the classic form of protection for a secured debt, and its existence, standing alone, can
9
     provide adequate protection under the code. See In re Russell, 567 B.R. 833, 839 (Bankr. D.
10
     Mont. 2017). Equity cushion" has been defined as the value in the property, above the amount
11
     owed to the creditor with a secured claim, that will shield that interest from loss due to any
12
     decrease in the value of the property during time the automatic stay remains in effect. In re
13
     Mellor, 734 F.2d 1396, 1400 n.2 (9th Cir. 1984). It has been held that the existence of an equity
14
     cushion, standing alone, can provide adequate protection. Id. citing. In re San Clemente Estates,
15
     5 Bankr. 605, 610 (B.Ct. S.D. Cal. 1980).
16
            Although the existence of a junior lien may be relevant in determining "equity" under
17
     §362(d)(2), it cannot be considered in determining whether the interest of a senior lienholder is
18
     adequately protected. In re Mellor, 734 F.2d 1396, 1400-01 (9th Cir. 1984).
19
            In this case, the debtor contends that movant is adequately protected by the equity in the
20
     real properties secured by movant’s lien.
21
            c.      The Property Is Necessary for An Effective Reorganization
22
            If the creditor meets its burden, then the debtor shifts to the debtor to prove that the
23
     property is necessary for an effective reorganization and there is a reasonable possibility of a
24
     successful reorganization within a reasonable time. In re Bonner Mall Partnership, 2 F.3d 899,
25




                                                      -4-
     902 (9th.Cir. 1993). A property is necessary if the debtor needs it in the operation of its business
1
     or to formulate a chapter 11 plan. See In re Koopmans, 22 B.R. 395, 407 (BC D Ut. 1982).
2
            Effective reorganization is interpreted to mean a “reasonable” possibility of a successful
3
     reorganization within a reasonable time. United Sav. Ass’n of Texas v. Timbers of Inwood
4
     Forest Assocs., 484 U.S. 365, 375-376, 108 S.Ct. 626, 633 (1988). Evidence that the debtor has
5
     not proposed a plan in months or years since the filing or has proposed a plan that is not feasible
6
     or otherwise confirmable may amount to proof that the is no realistic prospect for an effective
7
     reorganization. See In re Sun Valley Newspapers, Inc., 171 B.R. 71, 73-74 (9th.Cir.BAP 1994)
8
            The debtor has filed a motion to convert this case to chapter 11. It appears to be
9
     undisputed that the movant is adequately protected by equity in the debtor’s property. The
10
     debtor has already confirmed one plan and no evidence has been offered why the debtor cannot
11
     confirm another chapter 11 plan. As such, the property is necessary for an effective
12
     reorganization.
13
            d. The Creditor Has Not Established that 362(d)(4) Relief is Warranted
14
            To prevail on a motion for relief from the bankruptcy stay under 11 U.S.C.S.
15
     §362(d)(4)(A), a movant must prove the following elements: First, debtor's bankruptcy filing
16
     must have been part of a scheme. Second, the object of the scheme must be to delay, hinder, or
17
     defraud creditors. Third, the scheme must involve either (a) the transfer of some interest in the
18
     real property without the secured creditor's consent or court approval, or (b) multiple bankruptcy
19
     filings affecting the property. Lira v. Wells Fargo Bank N.A. (In re Lira), No. CC-14-1338-
20
     DKiBr, 2015 Bankr. LEXIS 2602, at 16 (B.A.P. 9th Cir. Aug. 4, 2015)
21
                       i.   Scheme
22
            Section 362(d)(4) does not define the term "scheme," but it has been held in this context
23
     to refer to "an artful plot or plan. Lira v. Wells Fargo Bank N.A. (In re Lira), No. CC-14-1338-
24
     DKiBr, 2015 Bankr. LEXIS 2602, at 16 (B.A.P. 9th Cir. Aug. 4, 2015)
25




                                                      -5-
            Courts have identified the following circumstances as indicative of a scheme to hinder,
1
     delay, or defraud creditors: (1) the strategic filing of bankruptcy petitions to prevent collection;
2
     (2) multiple petitions by multiple parties; (3) lack of evidence of changed circumstances between
3
     bankruptcy filings; and (4) inability to fund a plan. Adame v. U.S. Bank Nat'l Ass'n, No. CV 18-
4
     9473-R, 2019 U.S. Dist. LEXIS 20228, at 6 (C.D. Cal. Feb. 5, 2019).
5
            The debtor previously filed a chapter 11 in 2011 which resulted in a confirmed plan. On
6
     August 21, 2019 the debtor filed the above case pro se. The debtor has complied with the
7
     bankruptcy code and rules. While it is true that the debtor has had two bankruptcy filings, one
8
     was successful. cf In re Brown, No. 11-06998-8-JRL, 2011 Bankr. LEXIS 4419, at 5 (Bankr.
9
     E.D.N.C. Nov. 15, 2011) “Two filings alone, in the absence of other evidence, do not illustrate a
10
     scheme to defraud.” Moreover, the fact that each case was filed just prior to the foreclosure sale
11
     is insufficient for granting 362(d)(4) relief. In re Fung, No. 16-40556, 2016 Bankr. LEXIS 4688,
12
     at 6 (Bankr. N.D. Cal. Apr. 14, 2016) “The timing of the filing alone, without evidence of
13
     multiple filings by this Debtor or other indicia of a scheme to delay, hinder, or defraud creditors,
14
     does not provide a basis for granting relief under §362(d)(4).”
15
            This case was filed to preserve the debtor’s equity in several real properties. Other than
16
     the fact there was a previously filing and the timing of the filing of this case, there has been no
17
     other evidence offered to indicate the debtor had the requisite scheme to delay, hinder, or defraud
18
     creditors. As such, movant has failed to meet its burden for relief under 362(d)(4).
19
            Wherefore, debtor prays that relief from stay pursuant to §362(d)(1) and (d)(4) be denied.
20
     Dated: September 16, 2019
21
                                                                           /s/ Marc Voisenat
22
                                                                                Marc Voisenat, Attorney
23                                                                                           for debtor

24

25




                                                      -6-
